Citation Nr: 1535022	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a right ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from October 1977 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued a 10 percent rating for residuals of a right ankle fracture.  The Veteran submitted a Notice of Disagreement in September 2010; a statement of the case was issued in December 2010; and the Veteran submitted a substantive appeal (VA Form 9) in January 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected residuals of a right ankle fracture.  He was last afforded a VA ankle examination in July 2010.  The Veteran has essentially challenged the adequacy of that examination, noting that his ankle flexion "was physically manipulated by the examiner beyond my ability to flex my ankle," and that the measurements recorded "did not reflect the severity of my ankle disability." See January 2011 VA Form 9.  In light of the Veteran's contentions, and further considering that the most recent examination was conducted more than 5 years ago, the Board finds that July 2010 VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the right ankle disability. Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, the Board finds that a new VA examination is necessary prior to appellate adjudication of this issue.

Also, the record indicates that the Veteran receives ongoing treatment by VA at the Syracuse VA Medical Center (VAMC) and the Binghamton Community Based Outpatient Clinic (CBOC).  The paper claims file was reviewed and revealed VA treatment records from the Syracuse VAMC and Binghamton CBOC, dated to 2010.  The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must obtain any outstanding records. See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c). 


Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and/or non-VA treatment records referable to his service-connected right ankle disability.  Thereafter associate all documents received with the Veteran's claims file.  If no records are available, the claims folder must indicate this fact.

2. After completion of the above, schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a right ankle fracture. 

The examiner should provide range of motion test results, expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  The examiner should determine whether the right ankle exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.  

Additionally, the examiner should specifically note if the Veteran has marked or moderate ankle limitation of motion; ankylosis of the ankle; ankylosis of the substragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the left ankle.

The claims file and electronic records should be available to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.

3. After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, re-adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




